





Exhibit 10.4
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.




MASTER SERVICES AGREEMENT
BETWEEN DATA FOUNDRY, INC. AND HOSTGATOR.COM LLC,
This Master Services Agreement (the “Agreement”) between Data Foundry, Inc.
(“Data Foundry”) and the undersigned customer (the “Customer”) is made effective
as of the date indicated below the Customer signature on the initial Description
of Services Order submitted by Customer and accepted by Data Foundry(the
“Effective Date”).
1.
Overview.

This Agreement states the terms and conditions by which Data Foundry will
deliver and Customer will receive any or all of the Services provided by Data
Foundry, including facilities, bandwidth, managed services, Professional
Services and content delivery. The specific Services to be provided hereunder
are identified in the Description of Services Order submitted by Customer and
accepted by Data Foundry. Each Description of Services Order (with the attached
exhibits) submitted, accepted and executed by both parties is hereby
incorporated by reference into this Agreement. This Agreement is intended to
cover any and all Services ordered by Customer and provided by Data Foundry. In
the event that any terms set forth herein apply specifically to a Service not
ordered by Customer, such terms shall not apply to Customer. Capitalized terms
shall have the meanings assigned to them herein or as defined in Section 12.6.
2.
Delivery of Services; Terms; Fees.

2.1    Delivery of Services.
(a)    General. By submitting a Description of Services Order, Customer agrees
to take and pay for, and, by accepting the Description of Services Order, Data
Foundry agrees to provide, the Service(s) during the Initial Term and for any
Renewal Term, as specified in paragraph 2.2(b) below.
(b)    Delivery of Supplemental Services. The purpose of this provision is to
enable Data Foundry to provide Customer with certain limited services and
equipment needed by Customer on a “one-off” or emergency basis where such
services are not included within the scope of the Services as described in the
Description of Services Order (the “Supplemental Services”). Supplemental
Services may include, as an example, a request from Customer to Data Foundry via
telephone that Data Foundry immediately replace a problem Customer server with a
Data Foundry server for a temporary period of time. Data Foundry shall notify
Customer of the fees for any Supplemental Services requested by Customer and,
except as provided in the Customer Emergency Procedures (defined below), obtain
Customer’s written approval prior to providing such Supplemental Services.
Customer shall provide Data Foundry with effective emergency contact
information, including procedures (the “Customer Emergency Procedures”) for
Customer’s verbal authorization of Supplementary Services where such services
are required on an emergency basis, or in the event of a true emergency,
permission to act without the authority of Customer. Data Foundry shall bill
Customer a reasonable fee for such Supplemental Services as determined by Data
Foundry based on the services performed. Customer will be charged for the
Supplemental Services performed in the invoice issued the month following
delivery of the Supplemental Services. Notwithstanding the foregoing, nothing in
this Section 2 shall obligate Data Foundry to determine the need for or provide
the Supplemental Services. IN THE EVENT DATA FOUNDRY ELECTS TO PERFORM ANY
SUPPLEMENTAL SERVICES SUCH SUPPLEMENTAL SERVICES ARE PROVIDED ON AN “AS-IS”
BASIS AND EXCLUDE WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED.


1



--------------------------------------------------------------------------------





2.2    Term.
(a)    Term Commencement. The Initial Term for each Service will commence on the
Service Commencement Date.
(b)    Renewal Term(s). Following the Initial Term, the Customer and Data
Foundry shall, by written confirmation, jointly agree to extend the duration of
the Agreement by a period as mutually agreed to between the parties. This
Agreement and each Description of Services Order is a non-cancelable contract
that may be terminated only in accordance with its express terms.
3.
Fees and Payment Terms.

3.1    Fees and Expenses. Customer will pay all fees due according to the prices
and terms listed in the Description of Services Order. The prices listed in the
Description of Services Order will remain in effect during the Initial Term
indicated in the Description of Services Order and will continue thereafter in
accordance with Section 2.2. Notwithstanding the foregoing, Data Foundry may
adjust the fees for any Service for a Renewal Term in accordance with the
applicable Description of Services Order or upon providing Customer notice at
least [**] days in advance of the expiration of the Initial Term or Renewal Term
as the case may be.
3.2    Payment Terms. On or before the Service Commencement Date (as defined
below) for each Service, Customer shall pay Data Foundry all non-recurring
charges indicated in the Description of Services Order and the monthly recurring
charges (“Monthly Recurring Charges”) for the first month of the Initial Term
for each Service. Monthly Recurring Charges for all other months will be billed
in advance of the provision of Services. Except for Professional Services and
hardware sales, which will be invoiced immediately after such Professional
Services are rendered or hardware is sold, additional charges and expenses
incurred by Customer during a month, such as bandwidth overage fees, will be
billed at the end of the month in which the Services were provided or the
expenses were incurred. Except as otherwise set forth in a Description of
Services Order, payment for all fees are due upon receipt of an invoice. All
payments shall be made in U.S. Dollars.
3.3    Late Payments. Any payment not received within [**] days of an invoice
date shall be subject to a late charge of [**]% per month or such other highest
interest rate permitted by law. If Customer fails to pay Data Foundry all
amounts due under this Agreement within [**] days of an invoice date, then Data
Foundry, without waiving any and all rights it may have under Texas law, may
elect to exercise any or all of the following remedies after notifying Customer,
in writing, that its account is past due, and the failure by Customer to pay the
outstanding balance within [**] days after receipt of such notice in accordance
with Section 12.13: (i) Data Foundry may immediately suspend, in whole or in
part, any or all of the Services without any further notice to Customer and
without any liability to Customer; (ii) Data Foundry may require Customer to pay
an increased security deposit as reasonably determined by Data Foundry; (iii)
Data Foundry may require full payment of the remaining balance of the applicable
term for the Services as set forth in the Description of Services before
provisioning any further Services pursuant to this Agreement or a Description of
Services or require other assurances, in its sole discretion, to secure
Customer’s payment obligations hereunder; or (iv) terminate this Agreement
pursuant to Section 10, upon [**] days written notice to Customer. Customer
acknowledges and agrees that any suspension of Services by Data Foundry in
accordance with this Section 3.3 shall not relieve Customer from paying any
invoices sent to Customer in accordance with this Agreement.
3.4    Taxes. All fees charged by Data Foundry for Services are exclusive of all
taxes and similar fees now in force or enacted in the future. If Data Foundry is
required to pay any federal, state or local taxes (other than Data Foundry’s
income tax) based on the Services provided under this Agreement, such taxes
shall be invoiced and paid for by Customer unless and until Customer provides
Data Foundry with a valid tax exemption certificate authorized by the
appropriate taxing authority. Notwithstanding anything to the contrary, once
Customer provides a valid tax exemption certificate or other appropriate
documentation Data Foundry Data Foundry understands and agrees that taxes may be
withheld from any payments due to Data Foundry under this Agreement, in which
case the Customer shall withhold the estimated amount and notify Data Foundry of
such withholding. Data Foundry understands and agrees that it is the
responsibility of Data Foundry to pay all local, state, federal, and/or foreign
taxes on income received under this Agreement. Data Foundry agrees to indemnify
Customer against any liabilities, damages, losses, costs or


2



--------------------------------------------------------------------------------





expenses arising out of or in connection with the operation of this paragraph or
the terms of this Agreement, including without limitation any additional taxes,
interest, penalties and attorney’s fees.
3.5    Payment Method. Customer may pay for the Services via check, money order,
or ACH. Notwithstanding the preceding sentence, Data Foundry expressly reserves
the right, in its sole discretion, to require a specific method of payment in
the event (i) Customer is delinquent in its payments due hereunder or (ii)
issues a check to Data Foundry that is returned for insufficient funds. Data
Foundry does not accept post-dated checks. Post-dated checks will be returned to
Customer without altering the payment due date. Customer will be charged a $[**]
fee for each returned or failed payment by check, including, but not limited to,
failed payments due to insufficient funds, closed accounts, or billing disputes.
3.6    Termination Fee. Customer may terminate this Agreement or a particular
Service at anytime without cause provided Customer gives at least sixty (60)
days written notice to Data Foundry and makes payment of the Early Termination
Fee (which shall be invoiced and paid in full on or before the date the
Agreement or the Service, as applicable, actually terminates). For purposes of
this Agreement, the “Early Termination Fee” shall equal the fees owed to Data
Foundry for the remaining balance of the Initial Term or Renewal Term of the
applicable Description of Services Order calculated from the date the Agreement
or the Service actually terminates.
4.
Confidential Information, Intellectual Property Ownership; License Grants.

4.1    Confidential Information.
(a)    Nondisclosure of Confidential Information. Each party acknowledges that
it will have access to certain confidential information of the other party
concerning the other party’s business, plans, customers, technology and
products, and other information held in confidence by the other party
(“Confidential Information”). Confidential Information includes all information
in tangible or intangible form that is marked or designated as confidential or
that, under the circumstances of its disclosure, should be considered
confidential. Confidential Information also includes, without limitation, Data
Foundry Technology, Customer Technology, and the terms and conditions of this
Agreement. Each party agrees that it will not use in any way, for its own
account or the account of any third party, except as expressly permitted by, or
required to achieve the purposes of, this Agreement, nor disclose to any third
party (except as required by law or to that party’s attorneys, accountants and
other advisors as reasonably necessary), any of the other party’s Confidential
Information and will take reasonable precautions to protect the confidentiality
of such information, at least as stringent precaution as it uses to protect its
own Confidential Information.
(b)    Exceptions. Information will not be deemed Confidential Information
hereunder if such information: (i) is known to the receiving party prior to
receipt from the disclosing party directly or indirectly from a source other
than one having an obligation of confidentiality to the disclosing party; (ii)
becomes known (independently of disclosure by the disclosing party) to the
receiving party directly or indirectly from a source other than one having an
obligation of confidentiality to the disclosing party; (iii) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this Agreement by the receiving party, or (iv) is independently developed by
the receiving party. The receiving party may disclose Confidential Information
pursuant to the requirements of a governmental agency or by operation of law,
provided that it gives the disclosing party reasonable prior written notice
sufficient to permit the disclosing party to contest such disclosure.
4.2    Intellectual Property.
(a)    Ownership. Except for the rights expressly granted herein and the
assignment expressly made in Section 4.4(a), this Agreement does not transfer
from Data Foundry to Customer any Data Foundry Technology, and all right, title
and interest in and to Data Foundry Technology will remain solely with Data
Foundry. Except for the rights expressly granted herein, this Agreement does not
transfer from Customer to Data Foundry any Customer Technology, and all right,
title and interest in and to Customer Technology will remain solely with
Customer. Data Foundry and Customer each agrees that it will not, directly or
indirectly, reverse engineer, decompile, disassemble or otherwise attempt to
derive source code or other trade secrets from the other party.


3



--------------------------------------------------------------------------------





(b)    General Skills and Knowledge. Notwithstanding anything to the contrary in
this Agreement, Data Foundry will not be prohibited or enjoined at any time by
Customer from utilizing any skills or knowledge of a general nature acquired
during the course of providing the Services, including, without limitation,
information publicly known or available or that could reasonably be acquired in
similar work performed for another customer by Data Foundry.
4.3    License Grants.
(a)    By Data Foundry. Data Foundry hereby grants to the Customer a worldwide,
nonexclusive, royalty-free license, during the term of this Agreement, to use
the Data Foundry Technology solely for purposes of using the Service(s).
Customer shall have no right to use the Data Foundry Technology for any purpose
other than using the Service(s).
(b)    By Customer. Customer agrees that if, in the course of performing the
Service(s), it is necessary for Data Foundry to access Customer Equipment and
use Customer Technology, Data Foundry is hereby granted and shall have a
worldwide, nonexclusive, royalty-free license during the term of this Agreement,
to use the Customer Technology solely for the purposes of delivering the
Service(s) to Customer. Data Foundry shall have no right to use the Customer
Technology for any purpose other than providing the Service(s).
4.4    Professional Services; Assignments and License.
(a)    Assignment of Work. Effective at the time Data Foundry receives full and
final payment for Professional Services, Data Foundry assigns to Customer all
right, title and interest, including all intellectual property rights, in the
Work, provided, however, that such assignment does not include the Data Foundry
Technology.
(b)    License Grant. Commencing at the time Data Foundry receives full and
final payment for the Work, Data Foundry grants to Customer a nonexclusive,
non-transferable, royalty free, perpetual license to use the Data Foundry
Technology incorporated into the Work solely in connection with the use of the
Work as a whole. To the extent that Customer or its employees or contractors
participate in the creation or development of Data Foundry Technology, Customer,
on behalf of itself and its employees and contractors, hereby assigns to Data
Foundry all right, title and interest, including all intellectual property
rights in, the Data Foundry Technology.
5.
Data Foundry Representations and Warranties.

5.1    General. Data Foundry represents and warrants that (i) it has the legal
right to enter into this Agreement and perform its obligations hereunder, and
(ii) the performance of its obligations and delivery of the Services to Customer
(a) will not violate any applicable U.S. laws or regulations, including OSHA
requirements, or (b) cause a breach of any agreements with any third parties. In
the event of a breach of the warranties set forth in this Section 5.1,
Customer’s sole remedy is termination pursuant to Section 10 of the Agreement.
5.2    Purchase of Data Foundry Equipment; Manufacturer Warranty. Customer
acknowledges that any equipment purchased by Customer from Data Foundry during
the term of this Agreement is being purchased on an “AS-IS WHERE-IS” basis,
without warranty of any kind (express or implied). Customer further acknowledges
and agrees that its use and possession of such equipment shall be subject to and
controlled by the terms of any manufacturer’s or, if appropriate, supplier’s
warranty (if any); and Customer agrees to look solely to the manufacturer or, if
appropriate, supplier with respect to all mechanical, service and other claims,
and the right to enforce all warranties made by said manufacturer are hereby, to
the extent Data Foundry has such rights, assigned to Customer.
5.3    No Other Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
SECTION 5 AND IN SECTION 11.6, THE SERVICES ARE PROVIDED ON AN “AS IS” BASIS,
AND CUSTOMER’S USE OF THE SERVICES IS AT ITS OWN RISK. DATA FOUNDRY DOES NOT
MAKE, AND HEREBY DISCLAIMS, ANY AND ALL OTHER EXPRESS AND/OR IMPLIED WARRANTIES,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT AND TITLE, AND ANY WARRANTIES ARISING FROM A
COURSE OF DEALING,


4



--------------------------------------------------------------------------------





USAGE, OR TRADE PRACTICE. DATA FOUNDRY DOES NOT WARRANT THAT THE SERVICES WILL
BE UNINTERRUPTED, ERROR-FREE, OR COMPLETELY SECURE.
5.4    Disclaimer of Actions Caused by and/or Under the Control of Third
Parties. DATA FOUNDRY DOES NOT AND CANNOT CONTROL THE FLOW OF DATA TO OR FROM
DATA FOUNDRY’S NETWORK AND OTHER PORTIONS OF THE INTERNET. SUCH FLOW DEPENDS IN
LARGE PART ON THE PERFORMANCE OF INTERNET SERVICES PROVIDED OR CONTROLLED BY
THIRD PARTIES. AT TIMES, ACTIONS OR INACTIONS OF SUCH THIRD PARTIES CAN IMPAIR
OR DISRUPT CUSTOMER’S CONNECTIONS TO THE INTERNET (OR PORTIONS THEREOF). DATA
FOUNDRY CANNOT GUARANTEE THAT SUCH EVENTS WILL NOT OCCUR. ACCORDINGLY DATA
FOUNDRY DISCLAIMS ANY AND ALL LIABILITY RESULTING FROM OR RELATED TO THIRD PARTY
ACTIONS OR INACTIONS THAT IMPAIR OR DISRUPT CUSTOMER’S CONNECTIONS TO THE
INTERNET (OR PORTIONS THEREOF).
6.
Customer Obligations.

6.1    Warranties of Customer.
(a)    General. Customer represents and warrants that (i) it has the legal right
and authority, and will continue to own or maintain the legal right and
authority, during the term of this Agreement, to place and use any Customer
Equipment as contemplated under this Agreement; (ii) the performance of its
obligations and use of the Services (by Customer, its customers or users) will
not violate any applicable laws, regulations or the Acceptable Use Policy or
cause a breach of any agreements with any third parties or unreasonably
interfere with other Data Foundry customers’ use of Data Foundry services, and
(iii) all equipment, materials and other tangible items placed by Customer at
Internet Data Centers will be used in compliance with all applicable
manufacturer specifications.
(b)    Breach of Warranties. In the event of any breach of any of the foregoing
warranties, in addition to any other remedies available at law or in equity,
Data Foundry will have the right, in its reasonable discretion, to suspend
immediately any related Services if deemed reasonably necessary by Data Foundry
to prevent any harm to Data Foundry, its business and its other customers. Such
suspension may occur without prior notice, provided, however that Data Foundry
shall immediately provide written notice to such Customer of the suspension and
the reason(s) therefore, and provide Customer an opportunity to cure, if
practicable, depending on the nature of the breach. If Data Foundry elects, in
its sole discretion, to allow Customer to cure the breach as set forth in the
notice, then once cured, Data Foundry will promptly restore the Service(s)(it
being acknowledged by Customer, that during such cure period, Customer shall be
required to make all payments for the Services when due in accordance with this
Agreement). In the event Data Foundry determines that the breach cannot be
cured, Data Foundry may elect to immediately terminate this Agreement in
accordance with Section 10.1.
6.2    Compliance with Law and Acceptable Use Policy. Customer agrees that it
will use the Service(s) only for lawful purposes and in accordance with this
Agreement. Customer will comply at all times with all applicable laws and
regulations and the Acceptable Use Policy located at
http://www.datafoundry.com/aup. The Acceptable Use Policy is incorporated herein
and made a part hereof by this reference. Customer agrees that it has received,
read and understands the current version of the Acceptable Use Policy. The
Acceptable Use Policy contains restrictions on Customer’s and Customer’s users’
online conduct (including prohibitions against unsolicited commercial email) and
contains financial penalties for violations of such restrictions. Customer
agrees to comply with such restrictions and, in the event of a failure to
comply, Customer agrees to pay the financial penalties in accordance with the
Acceptable Use Policy. Customer acknowledges that Data Foundry exercises no
control whatsoever over the content of the information passing through
Customer’s site(s) and that it is the sole responsibility of Customer to ensure
that the information it and its users transmit and receive complies with all
applicable laws and regulations and the Acceptable Use Policy.
6.3    Access and Security. Except with the advanced written consent of Data
Foundry, Customer’s access to the Internet Data Centers will be limited solely
to the Representatives upon prior approval of Data Foundry. Representatives may
only access the Customer Area and are prohibited from accessing other areas of
the Internet Data Center(s), unless accompanied by an authorized Data Foundry
representative.


5



--------------------------------------------------------------------------------





6.4    Restrictions on Use of Services. Customer shall not, without the prior
written consent of Data Foundry (which may be withheld in Data Foundry’s sole
discretion), resell the Services to any third parties or connect Customer
Equipment directly to anything other than the Data Foundry network, equipment
and facilities.
6.5    Relocation of Customer Equipment. In the event that it becomes necessary
to relocate the Customer Equipment to another Customer Area or Internet Data
Center operated by Data Foundry, Customer will cooperate in good faith with Data
Foundry to facilitate such relocation, provided that such relocation is based on
reasonable business needs of Data Foundry (including the needs of other Data
Foundry Customers), the expansion of the space requirements of Customer or
otherwise. Data Foundry shall be solely responsible for any costs and expenses
incurred by Data Foundry in connection with any such relocation and will use
commercially reasonable efforts, in cooperation with Customer, to minimize and
avoid any interruption to Services.
6.6    Data Foundry Supplied Equipment.
(a)    Delivery and Term. On or prior to the Service Commencement Date, Data
Foundry may deliver to Customer, at the designated Customer Area, certain Data
Foundry Supplied Equipment. Customer shall have the right to use the Data
Foundry Supplied Equipment for the Initial Term set forth in the Description of
Services Order and any Renewal Term thereof unless otherwise set forth to the
contrary in a Description of Services Order. Customer shall not remove any Data
Foundry Supplied Equipment from the Customer Area(s) without the prior written
consent of Data Foundry.
(b)    Title. The Data Foundry Supplied Equipment shall always remain the
personal property of Data Foundry. Customer shall have no right or interest in
or to the Data Foundry Supplied Equipment except as provided in this Agreement
and the applicable Description of Services Order and shall hold the Data Foundry
Supplied Equipment subject and subordinate to the rights of Data Foundry.
Customer will, at its own expense, keep the Data Foundry Supplied Equipment free
and clear from any liens or encumbrances of any kind (except any caused by Data
Foundry) and will indemnify and hold Data Foundry harmless from and against any
loss or expense caused by Customer’s failure to do so. Customer shall give Data
Foundry immediate written notice of any attachment or judicial process affecting
the Data Foundry Supplied Equipment or Data Foundry’s ownership. Customer will
not remove, alter or destroy any labels on the Data Foundry Supplied Equipment
stating that it is the property of Data Foundry and shall allow the inspection
of the Data Foundry Supplied Equipment by Data Foundry at any time.
(c)    Use, Maintenance and Repair. Customer will, at its own expense, keep the
Data Foundry Supplied Equipment in good repair, appearance and condition, other
than normal wear and tear, and, if not included in the Services, shall obtain,
pay for and keep in effect, through the term of this Agreement, a hardware and
software maintenance agreement with the manufacturer or other party acceptable
to Data Foundry. All parts furnished in connection with such repair and
maintenance shall be manufacturer authorized parts and shall immediately become
components of the Data Foundry Supplied Equipment and the property of Data
Foundry. Customer shall use the Data Foundry Supplied Equipment in compliance
with the manufacturers or supplier’s suggested guidelines.
(d)    Upgrades and Additions. Customer may affix or install any accessory,
addition, upgrade, equipment or device on to the Data Foundry Supplied Equipment
(other than electronic data) (“Additions”) provided that such Additions (i) can
be removed without causing material damage to the Data Foundry Supplied
Equipment, (ii) do not reduce the value of the Data Foundry Supplied Equipment
and (iii) are obtained from or approved in writing by Data Foundry and are not
subject to the interest of any third party other than Data Foundry. Any other
Additions may not be installed without Data Foundry’s prior written consent. At
the end of the Initial Term and any Renewal Terms, Customer shall remove any
Additions which (i) were not provided by Data Foundry and (ii) are readily
removable without causing material damage or impairment of the intended
function, use, or value of the Data Foundry Supplied Equipment, and restore the
Data Foundry Supplied Equipment to its original configuration. Any Additions,
which are not so removable, will become the sole and exclusive property of Data
Foundry, free and clear of all encumbrances. Customer agrees to indemnify Data
Foundry for any damage or impairment or loss of value to the Data Foundry
Supplied Equipment as a result of the removal of any Additions.
7.
Insurance.



6



--------------------------------------------------------------------------------





7.1    Data Foundry Minimum Levels. Data Foundry agrees to keep in full force
and effect during the term of this Agreement: (i) comprehensive general
liability insurance in an amount not less than $[**] per occurrence for bodily
injury and property damage and (ii) workers’ compensation insurance in an amount
not less than that required by applicable law. Data Foundry agrees that it will
ensure and be solely responsible for ensuring that its contractors and
subcontractors maintain insurance coverage at levels not less than those
required by applicable law and customary in Data Foundry’s and its agents’
industries.
7.2    Customer Minimum Levels. In order to provide Customer with physical
access to facilities operated by Data Foundry and equipment owned by third
parties, Data Foundry is required by its insurers to ensure that each Data
Foundry customer maintains adequate insurance coverage. As such, Customer agrees
to keep in full force and effect during the term of this Agreement: (i)
comprehensive general liability insurance in an amount not less than $[**] per
occurrence for bodily injury and property damage and (ii) workers’ compensation
insurance as required by law. Customer agrees that it will ensure and be solely
responsible for ensuring that its agents (including contractors and
subcontractors) maintain insurance coverage at levels no less than those
required by applicable law, this Agreement, and customary in Customer’s and its
agents’ industries.
7.3    Certificates of Insurance; Naming Data Foundry as an Additional Insured.
Prior to installation of any Customer Equipment in the Customer Area, Customer
will (i) deliver to Data Foundry certificates of insurance which evidence the
minimum levels of insurance set forth above; and (ii) cause its insurance
provider(s) to name Data Foundry as an additional insured and notify Data
Foundry in writing of the effective date thereof.
8.
Limitations of Liability.

8.1    General. DATA FOUNDRY’S LIABILITY TO CUSTOMER (INCLUDING WITHOUT
LIMITATION DATA FOUNDRY’S LIABILITY UNDER SECTION 9.1 (INDEMNIFICATION)) ON
ACCOUNT OF ANY ACTS OR OMISSIONS RELATED TO THIS AGREEMENT OR THE SERVICES BEING
PROVIDED IN CONNECTION HEREWITH SHALL BE LIMITED TO PROVEN DIRECT DAMAGES IN AN
AGGREGATE AMOUNT NOT TO EXCEED THE AMOUNTS PAID BY CUSTOMER FOR THE SERVICES
DURING THE 12 MONTH PERIOD PRECEDING THE INCIDENT GIVING RISE TO THE CLAIM FOR
DAMAGES. IN ANY INSTANCE INVOLVING THE FAILURE OF DATA FOUNDRY SUPPLIED
EQUIPMENT (THROUGH NO FAULT OF CUSTOMER), CUSTOMERS SOLE REMEDY SHALL BE, AT
DATA FOUNDRY’S SOLE DISCRETION, REPAIR OR REPLACEMENT OF SUCH DATA FOUNDRY
SUPPLIED EQUIPMENT BY DATA FOUNDRY. CUSTOMER’S LIABILITY TO DATA FOUNDRY
(INCLUDING WITHOUT LIMITATION CUSTOMER’S LIABILITY UNDER SECTION 9.1
(INDEMNIFICATION)) ON ACCOUNT OF ANY ACTS OR OMISSIONS RELATED TO THIS AGREEMENT
OR THE SERVICES BEING PROVIDED IN CONNECTION HEREWITH SHALL BE LIMITED TO PROVEN
DIRECT DAMAGES IN AN AGGREGATE AMOUNT NOT TO EXCEED THE AMOUNTS PAID BY CUSTOMER
TO DATA FOUNDRY FOR THE SERVICES DURING THE 12 MONTH PERIOD PRECEDING THE
INCIDENT GIVING RISE TO THE CLAIM FOR DAMAGES.
8.2    Personal Injury. EACH REPRESENTATIVE AND ANY OTHER PERSON VISITING AN
INTERNET DATA CENTER DOES SO AT HIS OR HER OWN RISK. DATA FOUNDRY ASSUMES NO
LIABILITY WHATSOEVER FOR ANY HARM TO SUCH PERSONS RESULTING FROM ANY CAUSE OTHER
THAN THE GROSS NEGLIGENCE OR WILLFULL MISCONDUCT OF DATA FOUNDRY.
8.3    Damage to Customer Equipment. DATA FOUNDRY ASSUMES NO LIABILITY FOR ANY
DAMAGE TO, OR LOSS OF, ANY CUSTOMER EQUIPMENT RESULTING FROM ANY CAUSE OTHER
THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF DATA FOUNDRY. TO THE EXTENT
DATA FOUNDRY IS LIABLE FOR ANY DAMAGE TO, OR LOSS OF, CUSTOMER EQUIPMENT FOR ANY
REASON, SUCH LIABILITY WILL BE LIMITED SOLELY TO THE THEN-CURRENT REPLACEMENT
VALUE OF THE CUSTOMER EQUIPMENT, EXCLUDING LOST DATA, SOFTWARE AND FIRMWARE.
8.4    Consequential Damages Waiver. UNDER NO CIRCUMSTANCES SHALL DATA FOUNDRY
BE LIABLE FOR INDIRECT, CONSEQUENTIAL, RELIANCE OR SPECIAL DAMAGES, INCLUDING
WITHOUT LIMITATION DAMAGES FOR LOST DATA, LOST PROFITS, COSTS OF PROCUREMENT OF


7



--------------------------------------------------------------------------------





SUBSTITUTE GOODS OR SERVICES, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE
OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES OR LOSSES ARISING FROM
OR RELATED TO THIS AGREEMENT AND IRRESPECTIVE OF WHETHER OR NOT DATA FOUNDRY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. DATA FOUNDRY SHALL NOT BE
LIABLE FOR DAMAGE THAT CUSTOMER MAY SUFFER ARISING OUT OF ANY ACTS OR OMISSIONS
RELATED TO CUSTOMER’S SHIPMENT, DELIVERY, INSTALLATION OR DE-INSTALLATION OF
CUSTOMER EQUIPMENT INTO OR OUT OF THE INTERNET DATA CENTER. DATA FOUNDRY SHALL
NOT BE LIABLE FOR DAMAGE THAT CUSTOMER MAY SUFFER ARISING OUT OF THE USE, OR
INABILITY TO USE, THE SERVICES UNLESS SUCH DAMAGE IS CAUSED BY AN INTENTIONAL
ACT OF DATA FOUNDRY. DATA FOUNDRY SHALL NOT BE LIABLE FOR UNAUTHORIZED ACCESS TO
OR ALTERATION, THEFT, LOSS OR DESTRUCTION OF CUSTOMER’S NETWORK SYSTEMS,
APPLICATIONS, DATA FILES, PROGRAMS, PROCEDURES OR INFORMATION THROUGH ACCIDENT,
FRAUDULENT MEANS OR DEVICES (e.g. VIRUSES), OR ANY OTHER METHOD. CUSTOMER
ACKNOWLEDGES THAT ANY BANDWIDTH OVERAGE FEES RESULTING FROM SUCH UNAUTHORIZED
ACCESS SHALL BE CUSTOMER’S RESPONSIBILITY.
8.5    Basis of the Bargain; Failure of Essential Purpose. The parties
acknowledge that Data Foundry has set its prices and entered into this Agreement
in reliance upon the limitations of liability and the disclaimers of warranties
and damages set forth in this Agreement, and that the same form an essential
basis of the bargain between the parties. The parties agree that the limitations
and exclusions of liability and disclaimers specified in this Agreement will
survive and apply even if found to have failed of their essential purpose.
9.
Indemnification.

9.1    Indemnification. Each party will indemnify, defend and hold the other
harmless from and against any and all costs, liabilities, losses, and expenses
(including, but not limited to, reasonable attorneys fees) (collectively,
“Losses”) resulting from any claim, suit, action, or proceeding (each, an
“Action”) brought by any third party against the other or its affiliates arising
out of or related to (i) the infringement or misappropriation of any
intellectual property right relating to the delivery or use of the Service(s)
(but excluding any infringement contributorily caused by the other party); (ii)
personal injury caused by the gross negligence or willful misconduct of the
other party; and (iii) any violation of or failure to comply with the Acceptable
Use Policy. In addition, Customer will indemnify, defend and hold harmless Data
Foundry, its affiliates and customers from and against any and all Losses
resulting from or arising out of any Action brought against Data Foundry or its
affiliates arising out of or related to any damage or destruction caused by
Customer, its Representative(s) or designees to the Customer Area, the Internet
Data Centers, Data Foundry Supplied Equipment or other equipment belonging to
other customer’s of Data Foundry.
9.2    Notice. Each party’s indemnification obligations hereunder shall be
subject to (i) receiving prompt written notice of the existence of any Action;
(ii) being able to, at its option, control the defense of such Action; (iii)
permitting the indemnified party to participate in the defense of any Action;
and (iv) receiving full cooperation of the indemnified party in the defense
thereof.
10.
Termination.

10.1    Termination For Cause. This Agreement may be terminated by written
notice of termination: (i) by either party if the other party materially
breaches any of its obligations under this Agreement (other than for breaches
set forth in the other subsections of this Section 10.1, which breaches shall be
governed by such applicable subsections below) and the breach is not
substantially cured within [**] days of receipt of notice of such breach (or, if
an effort to cure is being diligently pursued, within such time as is reasonably
necessary to complete the cure); (ii) by Data Foundry, if Customer uses the
Services in violation of the terms of this Agreement and such violation is not
cured within [**] days of receipt of notice of such violation; (iii) by Data
Foundry, if Customer does not make timely payment of amounts due under this
Agreement in accordance with Section 3.3; (iv) by either party if the other
party becomes the subject of a voluntary petition in bankruptcy or any voluntary
proceeding relating to insolvency, receivership, liquidation, or composition for
the benefit of creditors; (v) by either party if the other party becomes the
subject of an involuntary petition in bankruptcy or any involuntary proceeding
relating to insolvency, receivership, liquidation, or composition for the
benefit of creditors, if such petition or proceeding is not dismissed within
sixty (60) days of filing; (vi) by Data


8



--------------------------------------------------------------------------------





Foundry in accordance with Section 6.1; or (vii) by Data Foundry for Customer’s
failure to provide Data Foundry the certificates of insurance in accordance with
Section 7.3, if such certificates are not delivered to Data Foundry within [**]
days after receiving prior written notice regarding same (each of these events
set forth in (i)-(vii) to be considered an “Event of Default”). If this
Agreement is terminated by Data Foundry due to an Event of Default by Customer,
Customer shall pay Data Foundry the Early Termination Fee to compensate Data
Foundry for its losses (and not as a penalty). In addition, Customer agrees to
pay Data Foundry’s reasonable expenses (including attorney and collection agency
fees) incurred in the enforcement of Data Foundry’s rights in the Event of
Default by Customer. In the Event of Default by Data Foundry, Customer may
terminate this Agreement without penalty. Customer will, however, remain liable
for all charges incurred for Services provided prior to Customer’s termination
of this Agreement pursuant to this Section 10.
10.2    Effect of Termination. Upon the effective date of termination of this
Agreement (the “Termination Date”) either pursuant to Section 3.3 or Section 10:
(a)    Data Foundry will immediately cease providing the Service(s);
(b)    any and all payment obligations of Customer under this Agreement for
Service(s) provided through the date of termination will immediately become due;
(c)    within [**] days of the Termination Date, each party will return all
Confidential Information of the other party in its possession and will not make
or retain any copies of such Confidential Information except as required to
comply with any applicable legal or accounting record keeping requirement; and
(d)    Customer shall (i) remove from the Internet Data Centers all Customer
Equipment (excluding any Data Foundry Supplied Equipment) any other Customer
property (except in the cases in which Customer Equipment is being held by Data
Foundry pursuant to Section 10.4) or pay Data Foundry the Storage Fee (defined
below) for temporary storage of Customer Equipment; (ii) deliver or make
available all Data Foundry Supplied Equipment to an authorized representative of
Data Foundry, and (iii) return the Customer Area to Data Foundry in the same
condition as it was on the Service Commencement Date for the Customer Area,
normal wear and tear expected.
10.3    Temporary Storage Fee. If Customer fails to remove all Customer
Equipment and other Customer property from the Internet Data Centers on the
Termination Date, Customer will pay Data Foundry an amount equal to [**]% of the
Monthly Recurring Charge for the Customer Area as a storage fee (“Storage Fee”).
The Storage Fee will be due and payable on the Termination Date and every [**]
days thereafter that any Customer Equipment or other Customer property remains
in the Internet Data Centers. If Customer does not remove the Customer Equipment
and all other Customer property within [**] days of the Termination Date, Data
Foundry will have the option to (i) move any and all such property to secure
storage and charge Customer for the cost of such removal and storage, and/or
(ii) allow Data Foundry to deem such equipment as abandoned by Customer and thus
permit Data Foundry to liquidate the property in any reasonable manner or
otherwise keep or dispose of such property in its sole discretion.
Notwithstanding the foregoing, Customer shall not be permitted to remove the
Customer Equipment if such Equipment is being held by Data Foundry pursuant to
Section 10.4.
10.4    Customer Equipment as Security. In order to secure all payment
obligations of Customer under this Agreement, Customer agrees that, Data Foundry
may (i) restrict Customer’s ability to leave the Customer Area with Customer
Equipment; and/or (ii) take possession of any Customer Equipment and store it,
at Customer’s expense, until taken in full or partial satisfaction of any lien
or judgment, all without being liable to prosecution or for damages.
10.5    Survival. The following provisions shall survive any expiration or
termination of the Agreement: Sections 3, 4.1, 4.2, 4.4, 5, 6, 8, 9, 10 and 12
(excluding 12.2).
11.
Service Level Agreement.

11.1    General. Subject to the limitations set forth in this Section 11, Data
Foundry agrees to: (i) operate the Internet Data Center 24 hours per day, seven
days per week and 365 days per year, with electrical power availability


9



--------------------------------------------------------------------------------





[**]% of the time (the “Power Guarantee”); (ii) provide Internet Availability to
Customer Equipment [**]% of the time (the “Availability Guarantee”); and (iii)
provide Internet connectivity with delays of not more than a [**] milliseconds
average roundtrip on the Data Foundry Network (it being acknowledged that an
average roundtrip delay is calculated over a 24-hour period beginning at 12:01
a.m. each day)(the “Latency Guarantee” and together with the Power Guarantee and
Availability Guarantee shall be collectively referred to herein as the
“Guarantees”).
11.2    Requirements. In order to receive the Guarantees, (i) Customer Equipment
must be connected to at least a primary and redundant ethernet connection
provided by Data Foundry; (ii) Customer Equipment must be connected to at least
a primary and redundant power source provided by Data Foundry; and (iii)
Customer must deploy and maintain a Data Foundry approved network configuration
during the Term.
11.3    Remedy. Except as set forth in Sections 11.4 and 11.5
(a)    In the event of a failure of both the primary and redundant power sources
which results in Data Foundry failing to provide the Power Guarantee, Data
Foundry shall issue a credit to Customer equal to [**] of the Customer’s Monthly
Recurring Charge for each hour, or portion of an hour for which the Power
Guarantee has not been achieved. Such credit shall only apply to the Monthly
Recurring Charge of the impacted Services affected by Data Foundry’s failure to
meet the Power Guarantee.
(b)    In the event of a failure of both the primary and redundant power sources
which results in Data Foundry failing to provide the Availability Guarantee,
Data Foundry shall issue a credit to Customer equal to [**] of the Customer’s
Monthly Recurring Charge for each hour, or portion of an hour in which there is
no Internet Availability. Such credit shall only apply to the Monthly Recurring
Charge of the impacted Services affected by Data Foundry’s failure to meet the
Availability Guarantee.
(c)    In the event Data Foundry fails to meet the Latency Guarantee, Data
Foundry shall issue a credit equal to Customer equal to [**] of the Customer’s
Monthly Recurring Charge for each 24-hour day in which the Latency Guarantee is
not achieved. Such credit shall only apply to the Monthly Recurring Charge of
the impacted Services affected by Data Foundry’s failure to meet the Latency
Guarantee
11.4    Limitations. In order to receive the credits set forth in Section 11.3,
Customer must notify Data Foundry within [**] days from the date on which
Customer becomes eligible to receive the applicable credit (the “Credit
Notification”). The Guarantees shall not apply to delays, losses, outages,
errors or other performance problems that Customer may experience: (i) that are
caused by or result from any acts or omissions of Customer including, without
limitation, Customer’s failure to comply with Section 11.2; (ii) that are caused
by or result from any defects with the Customer Equipment or Customer
Technology; (iii) during an Event of Force Majeure; (iv) during emergency
maintenance for which Data Foundry has provided Customer at least [**] hours of
prior notice of and is required to perform emergency corrective actions, or (v)
during Scheduled Maintenance.
11.5    Maximum Credits; Invoicing. Customer may receive up to but no more than
credits (in the aggregate) equal to the Monthly Recurring Charge for purposes of
the Guarantees in any given month as set forth in this Section 11. Any eligible
credit to be applied to Customer’s account as set forth in this Section 11,
shall appear on the invoice immediately following Data Foundry’s receipt of the
Credit Notification. Notwithstanding the foregoing, if the Credit Notification
is received after such invoice has been prepared and sent to the Customer, the
applicable credit will be reflected on the following month’s invoice.
11.6    Warranty. Subject to the terms of this Section 11, Data Foundry warrants
that it shall conform to the Guarantees set forth herein. Data Foundry shall use
commercially reasonable efforts under the circumstances to remedy any delays,
interruptions, omissions, mistakes, accidents or errors in the Services and
restore such Services to comply with the terms hereof. THE CREDITS AS SET FORTH
IN SECTION 11 SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF CUSTOMER IN THE EVENT OF
ANY FAILURE TO PERFORM THE GUARANTEES SET FORTH IN THIS SECTION 11.
12.
Miscellaneous Provisions.



10



--------------------------------------------------------------------------------





12.1    Force Majeure. Except for Customer’s obligation to make payments due and
owing prior to an event of force majeure, neither party will be liable for any
failure or delay in its performance under this Agreement due to any cause beyond
its reasonable control, including acts of war, acts of God, earthquake, flood,
embargo, riot, sabotage, cable cut, vandalism, governmental act or failure of
the Internet (not resulting from the actions or inactions of Data Foundry) (each
an “Event of Force Majeure”), provided that the delayed party: (a) gives the
other party prompt notice of such cause, and (b) uses its reasonable commercial
efforts to promptly correct such failure or delay in performance. If Data
Foundry is unable to provide Service(s) for a period of thirty (30) consecutive
days as a result of a continuing force majeure event, Customer may terminate
this Agreement or cancel the Service(s) being provided hereunder without any
consequences or penalties.
12.2    No Lease; Agreement Subordinate to Master Lease. This Agreement is a
services agreement and is not intended to and will not constitute a lease of any
real property. Customer acknowledges and agrees that (i) it has been granted
only a license to occupy the Customer Area and use the Internet Data Centers and
any equipment provided by Data Foundry in accordance with this Agreement; (ii)
Customer has not been granted any real property interest in the Customer Area or
Internet Data Centers; (iii) Customer has no rights as a tenant or otherwise
under any real property or landlord/tenant laws, regulations, or ordinances;
(iv) this Agreement, to the extent it involves the use of space leased by Data
Foundry, shall be subordinate to any lease between Data Foundry and its
landlord(s); and (v) the expiration or termination of any such lease between
Data Foundry and its landlord shall terminate this Agreement to the extent such
expiration or termination prevents Services from being provided hereunder, but
subject to Customer retaining any rights or claims it may have against Data
Foundry arising from the expiration or termination of such lease. Customer
hereby waives and releases any claims or rights to make a claim that it may have
against the landlord(s) under any lease by Data Foundry with respect to any
equipment or property of Customers located in the premises demised to Data
Foundry by such landlord(s).
12.3    Power.
(a)    Usage: Included in the Services are primary power feeds which are used to
power the Customer Equipment (the “Primary Feed or Primary Feeds”). Customer
hereby agrees that at no time will it allow the VA Usage of a single Primary
Feed to exceed [**] percent ([**]%) of such Primary Feed’s VA Capacity. Customer
further agrees that at no time will it allow the total VA Usage of the Primary
Feeds to exceed the Maximum VA Usage. Customer acknowledges that the Maximum VA
Usage is based on Power Density as set forth in Section 12.3(b).
(b)    Power Density: Data Foundry limits the total VA Capacity made available
to Customer based on the amount of space necessary for Customer Equipment, which
space and power limits are set forth on Exhibit A. If Customer desires to
increase its Maximum VA Usage, Data Foundry will require Customer to contract
for additional space via a new or amended Description of Services Order; it
being acknowledged that such space shall be sufficient to handle the increased
Maximum VA Usage requested by Customer.
(c)    Optional Redundant Power: If Customer contracts for optional redundant
power feeds (the “Redundant Feeds”), Customer understands that the Redundant
Feeds do not increase the Maximum VA Usage available to Customer, rather the
Redundant Feeds provide a second circuit path to power the Customer Equipment in
the event of a failure of any of the Primary Feeds. The sum of the VA Usage of
the Primary Feeds plus the VA Usage of the Redundant Feeds cannot exceed the
Maximum VA Usage of the Primary Feeds.
(d)    Changes in Power Cost: Customer acknowledges that Data Foundry receives
its power feed from a third party power utility company, with rates that are
subject to change without notice. Data Foundry reserves the right to pass on any
such increases in power cost to the Customer, which, if incurred, shall be set
forth in a written notice to Customer, prior to or in connection with an invoice
for the Services.
(e)    Exceeding Maximum VA Usage: If it is determined by Data Foundry that the
total VA Usage of the Primary Feeds is in excess of the Maximum VA Usage, Data
Foundry will provide Customer written notice that it has exceeded its Maximum VA
Usage (the “Capacity Notice”). Within [**] days of receipt of the Capacity
Notice, Customer must reduce its VA Usage below the Maximum VA Usage (the “Cure
Period”). If Customer fails to reduce its VA Usage below the Maximum VA Usage
during the Cure Period, Data Foundry shall invoice Customer the rates


11



--------------------------------------------------------------------------------





for the customer space and power as provided for in Exhibit B; such costs to be
set forth in the Capacity Notice. Customer acknowledges and agrees that no Cure
Period will be available to Customer after its first failure to comply with its
Maximum VA Usage. Notwithstanding the foregoing, if it is determined by Data
Foundry that the VA Usage of a single Primary Feed is in excess of [**]% of such
Primary Feed’s VA Capacity, Data Foundry will provide Customer written notice
that it must reduce such usage below [**]% within [**] hours of receipt of such
notice. If Customer does not reduce its usage within such [**] hour period, Data
Foundry may suspend such service without any further notice to Customer and
without waiving any of Customer’s liability to pay for such service.
12.4    Marketing. Customer agrees that during the term of this Agreement Data
Foundry may publicly refer to Customer, orally and in writing, as a Customer of
Data Foundry. All references to Customer by Data Foundry requires the written
consent of Customer.
12.5    Government Regulations. Customer will not export, re-export, transfer,
or make available, whether directly or indirectly, any regulated item or
information to anyone outside the U.S. in connection with this Agreement without
first complying with all export control laws and regulations which may be
imposed by the U.S. Government and any country or organization of nations within
whose jurisdiction Customer operates or does business.
12.6    Definitions.
(a)    “Customer Area” means that portion(s) of the Internet Data Center(s) made
available to Customer for the placement of Customer Equipment and/or Data
Foundry Supplied Equipment and use of the Service(s).
(b)    “Customer Equipment” means the Customer’s computer hardware, not
including stored data, and other tangible equipment placed by Customer in the
Customer Area. The Customer Equipment shall be identified on Data Foundry’s
standard Customer equipment list completed and delivered by Customer to Data
Foundry, as amended in writing from time to time by Customer. Customer
acknowledges and agrees that is shall be solely responsible for unloading,
loading, installing or de-installing the Customer Equipment into or out of the
Internet Data Center.
(c)    “Customer Registration Form” means the list that contains the names and
contact information (e.g. pager, email, telephone and fax numbers) of Customer
and the individuals authorized by Customer to enter the Internet Data Center(s)
and Customer Area, as delivered by Customer to Data Foundry and amended in
writing from time to time by Customer.
(d)    “Customer Technology” means Customer’s proprietary technology, including
Customer’s Internet operations design, content, software tools, hardware
designs, algorithms, software (in source and object forms), user interface
designs, architecture, class libraries, objects and documentation (both printed
and electronic), know-how, trade secrets and any related intellectual property
rights throughout the world (whether owned by Customer or licensed to Customer
from a third party) and also including any derivatives, improvements,
enhancements or extensions of Customer Technology conceived, reduced to
practice, or developed during the term of this Agreement by Customer.
(e)    “Data Foundry Network” mean all circuits, hardware and data traffic on
Autonomous System 3900, numbered by the American Registry for Internet Numbers.
(f)    “Data Foundry Supplied Equipment” means the computer hardware, software
and other tangible equipment and intangible computer code contained therein to
be provided by Data Foundry for use by Customer as set forth on the Description
of Services Order.
(g)    “Data Foundry Technology” means Data Foundry’s proprietary technology,
including Data Foundry Services, software tools, hardware designs, algorithms,
software (in source and object forms), user interface designs, architecture,
class libraries, objects and documentation (both printed and electronic),
network designs, know-how, trade secrets and any related intellectual property
rights throughout the world (whether owned by Data Foundry or licensed to Data
Foundry from a third party) and also including any derivatives, improvements,
enhancements or


12



--------------------------------------------------------------------------------





extensions of Data Foundry Technology conceived, reduced to practice, or
developed during the term of this Agreement by either party that are not
uniquely applicable to Customer or that have general applicability in the art.
(h)    “Initial Term” means the minimum term for which Data Foundry will provide
the Service(s) to Customer, as indicated on the Description of Services Order.
Except as otherwise expressly provided in this Agreement, Data Foundry is
obligated to provide and Customer is obligated to pay for each Service through
its Initial Term and any Renewal Term.
(i)    “Internet Availability” means the ability to successfully transmit data
packets.
(j)    “Internet Data Center(s)” means any of the facilities used by Data
Foundry to provide the Service(s).
(k)    “Maximum VA Usage” is the maximum allowed VA Usage for the Primary Feeds.
(l)    “Professional Services” means any non-standard professional or consulting
service provided by Data Foundry to Customer as more fully described in an
Description of Services Order.
(m)    “Renewal Term” means any service term following the Initial Term.
(n)    “Representatives” means the individuals identified in writing on the
Customer Registration Form and authorized by Customer to enter the Internet Data
Center(s) and the Customer Area.
(o)    “Scheduled Maintenance” means the planned and published time periods that
the Data Foundry Network undergoes maintenance (it being acknowledged that Data
Foundry’s routine maintenance occurs daily between 12:00 a.m. and 6:00 a.m.
Central Time.
(p)    “Service(s)” means the specific service(s) provided by Data Foundry as
described on the Description of Services Order.
(q)    “Service Commencement Date” means the date Data Foundry will begin
providing the Service(s) to Customer. Unless otherwise agreed to by Data
Foundry, in, writing, the Service Commencement Date shall be no later than [**]
days from the date this Agreement or Description of Services Order, as
applicable, is executed by Customer and Data Foundry, unless otherwise agreed to
by Data Foundry in writing.
(r)    “VA Capacity means the volt-amps capacity of a given Primary Feed. The VA
Capacity of an individual Primary Feed is the voltage of the Primary Feed
multiplied by its breaker size in amps. For example, a 120 volt circuit
breakered at 20 amps has a VA Capacity of 120 * 20 = 2400 volt-amps. The total
VA Capacity of the Primary Feeds is set forth on Exhibit A.
(s)    “VA Usage” means the actual usage of a power feed as expressed in
volt-amps. Such usage is determined by a measurement taken by Data Foundry from
time to time, and is the voltage of the circuit multiplied by the current draw
on the circuit at the time of the measurement. For example, if a 120 volt
circuit is measured to be using 5.3 amps, the VA Usage of the circuit is 120 *
5.3 = 636 volt-amps.
(t)    “Work” means any tangible deliverable provided by Data Foundry to
Customer as described in the Description of Services Order for any Professional
Service.
(u)    “Description of Services Order” means a Description of Services order
submitted by Customer, accepted by Data Foundry and executed by both parties on
or after the date of this Agreement.
12.7    Non-Solicitation. During the terms of this Agreement and continuing
through the [**] of the termination or expiration of this Agreement, each party
agrees that it will not, and will ensure that its affiliates do not, directly or
indirectly, solicit or attempt to solicit for employment any persons employed by
the other party.


13



--------------------------------------------------------------------------------





12.8    Credit Approval. The provision of Services is contingent upon Data
Foundry’s credit approval of Customer. Upon Data Foundry’s request, Customer
shall provide Data Foundry a credit application to allow Data Foundry to obtain
a credit report on Customer and shall submit to Data Foundry such other
financials reasonably requested by Data Foundry to ascertain Customer’s
financial and business circumstances.
12.9    No Third Party Beneficiaries. Data Foundry and Customer agree that,
except as otherwise expressly provided in this Agreement, there shall be no
third party beneficiaries to this Agreement, including but not limited to the
insurance providers for either party or the Customers.
12.10    Governing Law; Venue. This Agreement has been negotiated, executed and
delivered at, and shall be deemed to have been made in Texas. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Texas, without reference to choice of law or conflict of laws principles that
direct the application of the laws of a different state and the application of
that law known as the United Nations Convention on the International Sale of
Goods. The parties will endeavor to settle amicably by mutual discussions any
disputes, differences, or claims whatsoever related to this Agreement.
Notwithstanding the foregoing, the parties agree that any litigation regarding
this Agreement shall take place in the courts located in Travis County, Texas,
and all parties consent to personal jurisdiction in the federal and state courts
located in Travis County, Texas for the resolution of any such issues or
disputes.  
12.11    Severability; Waiver. If any provision of this Agreement is held by
final judgment of a court of competent jurisdiction to be invalid, illegal, or
unenforceable, such invalid, illegal or unenforceable provision shall be severed
from the remainder of this Agreement, and the remainder of this Agreement shall
be enforced. In addition, the invalid, illegal or unenforceable provision shall
be deemed automatically modified, and, as so modified, to be included in this
Agreement, such modification being made to the minimum extent necessary to
render the provision valid, legal and enforceable. Notwithstanding the
foregoing, however, if the severed or modified provision concerns all or a
portion of the essential consideration to be delivered under this Agreement by
one party to the other, the remaining provisions of this Agreement shall also be
modified to the extent necessary to equitably adjust the parties’ respective
rights and obligations hereunder. The waiver of any breach or default of this
Agreement will not constitute a waiver of any subsequent breach or default, and
will not act to amend or negate the rights of the waiving party.
12.12    Assignment. Customer may assign this Agreement in whole (but not in
part) as part of a corporate reorganization, consolidation, merger, or sale of
substantially all of its assets as long as the assignee has sufficient financial
resources to perform the Agreement. Customer will provide a copy of the
assigning documents to Data Foundry within [**] days of such assignment and
evidence of the assignee’s financial ability to perform the agreement. Customer
will remain liable for any failure of the Customer assignee to comply with the
terms of the Agreement. Customer may not otherwise assign its rights or delegate
its duties under this Agreement either in whole or in part without the prior
written consent of Data Foundry, and any attempted assignment or delegation
without such consent will be void. Data Foundry may assign this Agreement in
whole or part. Data Foundry also may delegate the performance of certain
Services to third parties, including Data Foundry’s wholly owned subsidiaries,
provided Data Foundry controls the delivery of such Services to Customer and
remains responsible to Customer for the delivery of such Services. This
Agreement will bind and inure to the benefit of each party’s successors and
permitted assigns.
12.13    Notice. All notices, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been received on the
earlier of the date of actual receipt or the third business day after being sent
by United States first class mail, properly addressed and postage prepaid.
Customer’s address for notice and billing is stated in the Description of
Services Order. Data Foundry’s address for notice is 1044 Liberty Park Drive,
Austin, Texas 78746-6943 Attn: Legal.
12.14    Billing, Technical, and Contact Information. Customer is solely
responsible for ensuring Data Foundry maintains complete, accurate and
up-to-date Customer billing, technical support, and general contact information,
including phone number, e-mail address, and postal mailing address. Customer’s
failure to notify Data Foundry of Customer’s updated billing, technical support
and contact information shall not excuse any of Customer’s obligations
hereunder, and unless otherwise notified by Customer, in writing, of Customer’s
new contact information, Data Foundry shall be permitted to rely on such contact
information submitted to Data Foundry in connection with the


14



--------------------------------------------------------------------------------





execution of this Agreement or in connection with a Description of Services
Order (including, without limitation, for purposes of exercising any of the
remedies set forth in Section 3.3 above).
12.15    Relationship of Parties. Data Foundry and Customer are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise or agency between Data Foundry
and Customer. Neither Data Foundry nor Customer will have the power to bind the
other or incur obligations on the other’s behalf without the other’s prior
written consent, except as otherwise expressly provided herein.
12.16    Entire Agreement; Counterparts. This Agreement, each Description of
Services Order and all documents incorporated herein by reference, constitutes
the complete and exclusive agreement between the parties with respect to the
subject matter hereof, and supersedes and replaces any and all prior or
contemporaneous discussions, negotiations, understandings and agreements,
written and oral, regarding such subject matter. Any additional or different
terms in any purchase order or other response by Customer shall be deemed
objected to by Data Foundry without need of further notice of objection, and
shall be of no effect or in any way binding upon Data Foundry. This Agreement
may be executed in two or more counterparts, each of which will be deemed an
original, but all of which together shall constitute one and the same
instrument. Once signed, any reproduction of this Agreement made by reliable
means (e.g., photocopy, facsimile) is considered an original. This Agreement may
be changed only by a written document signed by authorized representatives of
Data Foundry and Customer in accordance with this Section 12.16. For purposes of
this Agreement, the term “written” means anything reduced to a tangible form by
a party, including a printed or hand written document, e-mail or other
electronic format.
12.17    Interpretation of Conflicting Terms. In the event of a conflict between
or among the terms in this Agreement, a Description of Services Order and its
exhibits, and any other document made a part hereof, the documents shall control
in the following order: the applicable Description of Services Order, this
Agreement and other documents related to this Agreement.
Authorized representatives of Customer and Data Foundry have read the following
and all documents incorporated therein and agree and accept such terms effective
as of the date first above written.
This Agreement incorporates the following documents:
•
Description of Services Order

•
Exhibit A

•
Exhibit B

DATA FOUNDRY, INC., a Texas corporation
HOSTGATOR.COM LLC a  _____
Signature:/s/ Shane Menking   
Signature:/s/ John Mone   
Print Name:  Shane Menking   
Print Name:  John Mone   
Title:     President   
Title:     Chief Information Officer   
Date:    10/24/2014   
Date:    10/23/2014   
 
 







15



--------------------------------------------------------------------------------










a104image1a03.jpg [a104image1a03.jpg]
Austin
Tel:
(512) 684-9000
Fax:
(512) 684-9001
Dallas
Tel:
(214) 953-1005
Fax:
(512) 684-9001
Houston
Tel:
   (713) 328-8000
Fax:
(713) 328-8001
San Antonio
Tel:
   (210) 582-4000
Fax:
(210) 582-4001

Description of Services


Customer Name:
Hostgator.com LLC
 
Order No:
#25445
Account Executive:
[**]
 
Terms of Service:
first-setup
Contract Term:
24 months
 
Total To Initiate:
$ [**]



Non-Recurring Charges
Service Code
Description
Unit Setup
Unit Price
Qty
Total
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
Sub-total $[**]
Tax $[**]
Total $[**]



Monthly-Recurring Charges
Service Code
Description
Unit Price
Qty
Total
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



Non-Recurring
Services
Subtotal:
$ [**]
Monthly-Recurring
Services
Subtotal:
$ [**]
Non-Recurring
Services
Tax:
$ [**]
Monthly-Recurring
Services
Tax:
$ [**]
Non-Recurring
Total:
 
$ [**]
Monthly-Recurring
Total:
 
$ [**]






--------------------------------------------------------------------------------





Initial Here


Data Foundry, Inc.    http://www.datafoundry.com/


10/13/2014 (#25445CE1413238873) - Page 1 of 2







a104image1a03.jpg [a104image1a03.jpg]
Austin
Tel:
(512) 684-9000
Fax:
(512) 684-9001
Dallas
Tel:
(214) 953-1005
Fax:
(512) 684-9001
Houston
Tel:
(713) 328-8000
Fax:
  (713) 328-8001
San Antonio
Tel:
(210) 582-4000
Fax:
(210) 582-4001

Description of Services








Monthly-Recurring Charges (cont.)
Customer Name:
Hostgator.com
LLC
Order No:
#25445
Account Executive:
[**]
 
Terms of Service:
first-setup
Contract Term:
24 months
 
Total To Initiate:
$ [**]













Service Code
Description
Unit Price
Qty
Total
 
Sub-total $ [**]
Tax $ [**]
Total $ [**]








































--------------------------------------------------------------------------------





Provider: Data Foundry, Inc.   
Customer: Hostgator.com LLC   
Signature:/s/ Shane Menking   
Signature: /s/ John Mone   
Name: Shane Menking   
Name:  John Mone   
Title:   President   
Title:  Chief Information Officer   
Date:  10/24/2014   
Date:  10/23/2014   
 
 





Data Foundry, Inc.    http://www.datafoundry.com/
10/13/2014 (#25445CE1413238873) - Page 2 of 2













--------------------------------------------------------------------------------






EXHIBIT A
Power Density


Customer Space Specifications
VA Capacity
Maximum VA Usage
[**]
[**]
[**]








--------------------------------------------------------------------------------





EXHIBIT B
Table
Excess VA Usage Charges


VA Usage Range
Monthly Charge
[**]
to
[**]
Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
Greater than [**]
Services Suspended

Contracted Cost = the Monthly Recurring Charge as provided for in the applicable
Description of Services Order(s) for all
contracted power feeds and customer co-location space.











--------------------------------------------------------------------------------








a104image2.jpg [a104image2.jpg]
Data Foundry, Inc.
1044 Liberty Park Drive
Austin, Texas 78746
Tel: (512) 477-4343
Fax:(512) 77-9026  
http://www.datafoundry.com



Contract Addendum
Capitalized terms used herein but otherwise not defined herein shall have the
meaning given to such terms in that certain Master Services Agreement (the
“Agreement”), by and between the Parties:
1.    Section 2.2 (b) of the Agreement is hereby replaced and superseded by the
following:
Renewal Term(s). Following the Initial Term, unless otherwise stated in a
particular Description of Services Order, the Service shall automatically renew
for successive renewal terms of one (1) year, unless either party gives written
notice of termination to the other at least ninety (90) days before the end of
the then current term. This Agreement and each Description of Services Order is
a non-cancelable contract that may be terminated only in accordance with its
express terms.


   Data Foundry, Inc.   
Customer: Hostgator.com LLC   
Signature:/s/ Shane Menking   
Signature: /s/ John Mone   
Name: Shane Menking   
Name:  John Mone   
Title:   President   
Title:  Chief Information Officer   
Date:  10/24/2014   
Date:  10/23/2014   
 
 










--------------------------------------------------------------------------------





AMENDMENT TO MASTER SERVICES AGREEMENT
This Amendment to the Master Services Agreement (the “Amendment”) is made by and
between Hostgator.com LLC, (“Customer”) and Data Foundry, Inc. (“Data Foundry”
and together with Customer are sometimes collectively referred to herein as the
“Parties”, or individually as a “Party”), and is entered into and is effective
as of the date indicated below the Customer signature on this Amendment and
accepted by Data Foundry (the “Effective Date”). Capitalized terms used herein
but otherwise not defined herein shall have the meaning given to such terms in
that certain Master Services Agreement dated October 23, 2014, by and between
the Parties (the “Agreement”)
RECITALS:
In connection with the attached Description of Services Order to be executed
concurrent with this Amendment, and in consideration of the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties desire to amend the
Agreement as follows:
AGREEMENT
1.    Exhibit A. Exhibit A as set forth in Section 12.3 of the Agreement is
hereby superseded and replaced in its entirety with a new Exhibit A, which is
attached hereto and incorporated herein for all purposes.
2.    Exhibit B. Exhibit B as set forth in Section 12.3 of the Agreement is
hereby superseded and replaced in its entirety with a new Exhibit B, which is
attached hereto and incorporated herein for all purposes.
3.    Section 12.7. Section 12.7 of the Agreement is hereby superseded and
replaced in its entirety with a new Section 12.7 which shall read as follows:
12.7    Non-Solicitation. During the terms of this Agreement and continuing
through the [**] of the termination or expiration of this Agreement, each party
agrees that it will not, and will ensure that its affiliates do not, directly or
indirectly, solicit or attempt to solicit for employment any persons employed by
the other party or their affiliates. Data Foundry’s affiliates include, but are
not limited to, Golden Frog, Giganews, and Powerhouse Management.
4.    Except as herein modified and amended, all the terms and conditions of the
Agreement shall remain in full force and effect, and the execution of this
Amendment shall in no event be deemed to constitute a waiver of any right or
claim of any of the Parties hereto under, or by virtue of, the Amendment.
5.    The Amendment may be executed in any number of counterparts and any Party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. A telecopied
facsimile or an electronically scanned copy of an executed counterpart of this
Amendment shall be sufficient to evidence the binding agreement of each Party to
the terms hereof. However, each Party agrees to return to the other Party an
original, duly executed counterpart of this Amendment promptly after delivery of
a telecopied facsimile or electronically scanned copy thereof.
IN WITNESS WHEREOF, the Parties have entered into this Amendment and made it
binding upon them as of the Effective Date.
DATA FOUNDRY, INC.
HOSTGATOR.COM LLC
Signature: /s/ Shane Menking   
Signature: /s/ Dmitry Dovidenko   
Print Name: Shane Menking   
Print Name: Dmitry Dovidenko   
Title: President   
Title: Senior Director   
Date: 8/16/2015   
Date: 8/21/2015   






--------------------------------------------------------------------------------





12.3A
EXHIBIT A
Power Density


Customer Space Specifications
VA Capacity
Maximum VA Usage
[**]
[**]
[**]








--------------------------------------------------------------------------------





12.3A
EXHIBIT B
Table
Excess VA Usage Charges


VA Usage Range
Monthly Charge
[**]
to
[**]
Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
Greater than [**]
Services Suspended

Contracted Cost = the Monthly Recurring Charge as provided
for in the applicable Description of Services Order(s) for all
contracted power feeds and customer co-location space.









--------------------------------------------------------------------------------







2nd AMENDMENT TO MASTER SERVICES AGREEMENT
This 2nd Amendment to the Master Services Agreement (the “2nd Amendment”) is
made by and between Hostgator.com, LLC, (“Customer”) and Data Foundry, Inc.
(“Data Foundry”) and together with Customer are sometimes collectively referred
to herein as the “Parties”, or individually as a “Party”), and is entered into
and is effective as of the date indicated below the Customer signature on this
2nd Amendment and accepted by Data Foundry (the “Effective Date”). Capitalized
terms used herein but otherwise not defined herein shall have the meaning given
to such terms in that certain Master Services Agreement dated October 23, 2014,
by and between the Parties (the “Agreement”)
RECITALS:
In connection with the attached Description of Services Order to be executed
concurrent with this 2nd Amendment, and in consideration of the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties desire to amend the
Agreement as follows:
AGREEMENT
1.    This 2nd Amendment hereby supersedes and replaces Exhibit A and Exhibit B
of the Agreement as provided by the Amendment to the Agreement dated August 21,
2015 between the Parties.
2.    Except as herein modified and amended, all the terms and conditions of the
Agreement shall remain in full force and effect, and the execution of this 2nd
Amendment shall in no event be deemed to constitute a waiver of any right or
claim of any of the Parties hereto under, or by virtue of, the 2nd Amendment.
3.    The 2nd Amendment may be executed in any number of counterparts and any
Party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. A telecopied
facsimile or an electronically scanned copy of an executed counterpart of this
2nd Amendment shall be sufficient to evidence the binding agreement of each
Party to the terms hereof. However, each Party agrees to return to the other
Party an original, duly executed counterpart of this 2nd Amendment promptly
after delivery of a telecopied facsimile or electronically scanned copy thereof.
IN WITNESS WHEREOF, the Parties have entered into this 2nd Amendment and made it
binding upon them as of the Effective Date.


DATA FOUNDRY, INC.
HOSTGATOR.COM LLC
Signature:/s/ Shane Menking   
Signature:/s/ Kurt Littlefield   
Print Name:  Shane Menking   
Print Name:  Kurt Littlefield   
Title:     Chief Financial Officer   
Title:     SVP Customer Operations   
Date:    7/23/2016   
Date:    7/22/2016   
 
 








--------------------------------------------------------------------------------





12.2A
EXHIBIT A
Power Density




Customer Space Specifications
VA Capacity
Maximum VA Usage
[**]
[**]
[**]








--------------------------------------------------------------------------------





12.2A
EXHIBIT B
Table
Excess VA Usage Charges




VA Usage Range
Monthly Charge
[**]
to
[**]
Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
[**]
to
[**]
[**]% of Contracted Cost
Greater than [**]
Services Suspended

Contracted Cost = the Monthly Recurring Charge as provided for in the applicable
Description of Services Order(s) for all
contracted power feeds and customer co-location space.





--------------------------------------------------------------------------------







POWER AMENDMENT TO MASTER SERVICES
AGREEMENT
This Power Amendment to the Master Services Agreement (the “Amendment”) is made
and entered into and is effective as of the date indicated below the Customer
signature on this Amendment and accepted by Data Foundry (the “Effective Date”)
by and between Hostgator.com LLC (“Customer”) and Data Foundry, Inc. (“Data
Foundry” and together with Customer are sometimes collectively referred to
herein as the “Parties”, or individually as a “Party”). Capitalized terms used
herein but otherwise not defined herein shall have the meaning given to such
terms in that certain Master Services Agreement dated October 23, 2014 by and
between the Parties, as amended (the “Agreement”)
RECITALS:
In consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties desire to amend the Agreement as follows:
AGREEMENT
1.
This Amendment hereby supersedes and replaces in its entirety or adds the Power
Section of the Agreement by and between the Parties:

Power.
1.1    Usage: Included in the Services are primary power feeds which are used to
power the Customer Equipment (the “Primary Feed or Primary Feeds”). Customer
hereby agrees that at no time will it allow the KVA Usage of a single Primary
Feed to exceed [**] percent ([**]%) of such Primary Feed’s KVA Capacity.
Customer further agrees that at no time will it allow the total KVA Usage of the
Primary Feeds to exceed the Maximum KVA Usage. Customer acknowledges that the
Maximum KVA Usage is based on Power Density as set forth in the power
confirmation and approval forms (the “Power Confirmation Forms”).
1.2    Power Density: Data Foundry limits the total KVA Capacity made available
to Customer based on the amount of space necessary for Customer Equipment, which
space and power limits are set forth on the Power Confirmation Forms. If
Customer desires to increase its Maximum KVA Usage, Data Foundry will require
Customer to contract for additional space via a new or amended Description of
Services Order to be signed by the parties; it being acknowledged that such
space shall be sufficient to handle the increased Maximum KVA Usage requested by
Customer.
1.3    Optional Redundant Power: If Customer contracts for optional redundant
power feeds (the “Redundant Feeds”), Customer understands that the Redundant
Feeds do not increase the Maximum KVA Usage available to Customer, rather the
Redundant Feeds provide a second circuit path to power the Customer Equipment in
the event of a failure of any of the Primary Feeds. The sum of the KVA Usage of
the Primary Feeds plus the KVA Usage of the Redundant Feeds cannot exceed the
Maximum KVA Usage of the Primary Feeds.
1.4    Changes in Power Cost: Customer acknowledges that Data Foundry receives
its power feed from a third party power utility company, with rates that are
subject to change without notice. Data Foundry reserves the right to pass on any
such increases in power cost to the Customer, which, if incurred, shall be set
forth in a written notice to Customer, prior to or in connection with an invoice
for the Services.
1.5    Exceeding Maximum KVA Usage: If it is determined by Data Foundry that the
average KVA Usage during any one (1) month period of the Primary Feeds is in
excess of the Maximum KVA Usage, Data Foundry will provide Customer written
notice that it has exceeded its Maximum KVA Usage (the “Capacity Notice”).
Within [**] days of receipt of the Capacity Notice, Customer must upgrade its
Maximum KVA Usage or reduce its KVA Usage below the Maximum KVA Usage (the “Cure
Period”). If Customer fails to upgrade its Maximum KVA Usage or reduce its KVA
Usage so that its average is below the Maximum KVA Usage during the Cure Period,
Data Foundry shall invoice Customer for the customer space and power at a rate
of [**]% of contracted cost.





--------------------------------------------------------------------------------





1.6    Usage. Notwithstanding the foregoing, if it is determined by Data Foundry
that the KVA Usage of a single Primary Feed is in excess of [**]% of such
Primary Feed’s KVA Capacity, Data Foundry shall provide Customer written notice
that it must reduce such usage below [**]% within [**] hours of receipt of such
notice. If Customer does not reduce its usage within such [**] hour period, Data
Foundry may suspend such service without notice to Customer and without waiving
any of Customer’s liability to pay for such service.
2.
The Definitions Section of the Agreement is hereby amended to add or affirm the
following definitions:

2.1     “Maximum KVA Usage” is the maximum allowed KVA Usage for the Primary
Feeds.
2.2    “KVA Capacity” means the kilovolt-amps capacity of a given Primary Feed.
The KVA Capacity of an individual Primary Feed is the voltage of the Primary
Feed multiplied by its breaker size in amps. For example, a 120 volt circuit
breakered at 20 amps has a KVA Capacity of 120 * 20 / 1000 = 2.4 kilovolt- amps.
The total KVA Capacity of the Primary Feeds is set forth on the Power
Confirmation Forms.
2.3     “KVA Usage” means the actual usage of a Primary Feed as expressed in
kilovolt-amps. Such usage is determined by a measurement taken by Data Foundry
from time to time, and is the voltage of the Primary Feed multiplied by the
current draw on the Primary Feed by Customer at the time of the measurement. For
example, if a 120 volt circuit is measured to be using 5.3 amps, the KVA Usage
of the circuit is 120 * 5.3 / 1000 =.636 kilovolt-amps.
3.
The Non-Solicitation Section of the Agreement is hereby superseded and replaced
in its entirety with a new Non-Solicitation which shall read as follows:

Non-Solicitation. During the term of this Agreement and continuing through the
[**] of the termination or expiration of this Agreement, each party agrees that
it will not, and will ensure that its affiliates do not, directly or indirectly,
solicit or attempt to solicit for employment any persons employed by the other
party or their affiliates. Data Foundry’s affiliates include, but are not
limited to, Golden Frog, Giganews, and Powerhouse Management. The foregoing will
not apply to individuals solicited as a result of the use of an independent
employment agency (so long as the agency was not directed to solicit a
particular individual) or as a result of the use of a general solicitation (such
as a newspaper advertisement or on radio or television) not specifically
directed to employees of any other party.
4.
Except as herein modified and amended, all the terms and conditions of the
Agreement shall remain in full force and effect, and the execution of this
Amendment shall in no event be deemed to constitute a waiver of any right or
claim of any of the Parties hereto under, or by virtue of, the Amendment.

5.
The Amendment may be executed in any number of counterparts and any Party hereto
may execute any such counterpart, each of which when executed and delivered
shall be deemed to be an original and all of which counterparts taken together
shall constitute but one and the same instrument. An electronically signed copy
of an executed counterpart of this Amendment shall be sufficient to evidence the
binding agreement of each Party to the terms hereof. However, each Party agrees
to return to the other Party an original, duly executed counterpart of this
Amendment promptly after delivery of an electronically signed copy thereof.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have entered into this Amendment and made it
binding upon them as of the Effective Date.


DATA FOUNDRY, INC.
Hostgator.com LLC
Signature: /s/ Shane Menking   
Signature: /s/ Kurt Littlefield   
Print Name: Shane Menking   
Print Name: Kurt Littlefield   
Title: President   
Title: SVP Customer Operations   
Date: 10/15/2016   
Date: 10/25/2016   
 
 












